The opinion disposing of the appeal was delivered on February *Page 528 
18, 1942. A motion for rehearing reached the Clerk of this court on March 7th, 1942. The post mark on the envelope shows it was not posted in the mail for transmission until March 6, 1942. The fifteen days within which a motion for rehearing could be filed expired on March 5th.
Not having been filed in time the motion may not be considered. See Fitts v. State, 98 Tex.Crim. R.,264 S.W. 1006; Smith v. State, 127 Tex.Crim. R., 75 S.W.2d 449.